Bausman, J.
Appellant, convicted of grand larceny, presents as a first grievance the lower court’s admitting her confession made to a police officer during arrest and in jail. The confession was properly admitted. It was not necessary to remind her that she was under arrest, that she was not obliged to reply, and that her answers would be used against her. There was no inducement, fear, or threat. The state*583ment was voluntary. Rem. & Bal. Code, § 2151 (P. C. 135 § 1151) ; State v. Barker, 56 Wash. 510, 106 Pac. 133; State v. Royce, 38 Wash. 111, 80 Pac. 268; State v. Wilson, 68 Wash. 464, 123 Pac. 795.
Testifying for herself, she was asked on cross-examination whether she had ever suffered conviction before, to which she answered that she had. No objection was made. Nevertheless, it is argued that here was an invasion of a constitutional right. The court, it is said, should have itself protected her. This we cannot sustain. Defendant, taking the stand on her own behalf, warrants her credibility as a witness and invites the impeaching question.' There was no error in that question, and failure to object to it, moreover, is acquiescence. The situation is clearly not that in State v. Jackson, 83 Wash. 514, 145 Pac. 470, where it was the trial judge himself who put certain questions, and-where we held that exceptions against his course were not necessary for reasons peculiar to his relation to trial.
Neither did the judge in the present case bring himself within the rule of that case, when, in charging the jury, he mentioned that there was evidence introduced showing previous conviction, for he was careful to add that it was no proof of defendant’s guilt in the pending trial but only touched her as a witness. Besides, to this, also, no exception was taken.
Judgment affirmed.
Morris, C. J., Mount, Holcomb, and Parker, JJ., concur.